Atkinson, J.
When a husband buys land and pays the purchase money thereof, but has a deed made to his wife, the law raises the presumption of a gift by the husband to his wife. Jackson v. Jackson, 150 Ga. 544 (104 S. E. 236); Kimbrough v. Kimbrough, 99 Ga. 134 (25 S. E. 176). There being no allegation in the petition in this ease denying that there was any intention on the part of the husband to make a gift of the land to his wife, or any facts stated which would rebut such presumption, the court below did not err in sustaining the general demurrer to the petition.

Judgment affirmed.


All the Justices concur, except Russell, O. J., and, Gilbert, J., dissenting.

John E. Drake and W. V. Ouster, for plaintiff.